Citation Nr: 0947814	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD
   
L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1978 to July 1982, with additional service in the Army 
Reserves from January 1984 to January 1987.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
An August 2007 rating decision by the Togus Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In February 
2009 video conference hearing the Veteran testified before 
the undersigned; a transcript of that hearing is of record.

The Board notes that, in an unappealed March 2006 rating 
decision, the RO continued to deny the Veteran's claim 
seeking service connection for tinnitus that was previously 
denied in an August 2003 rating decision, finding that the 
evidence continued to show that the condition was not 
incurred or aggravated by military service.  A July 2008 
Informal Conference Report reopened the claim for service 
connection for tinnitus.

However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).  In view of the 
Board's favorable decision on the request to reopen, the 
Board has characterized the appeal as encompassing the two 
issues set forth on the title page.


FINDINGS OF FACT

1.  In a March 2006 rating decision, entitlement to service 
connection for tinnitus was denied, finding that noise 
exposure or tinnitus being incurred or aggravated during 
service was not shown and the evidence did not show that the 
Veteran's tinnitus was related to his military service.  The 
Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
March 2006 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for tinnitus.

3.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's tinnitus is 
causally or etiologically related to his military service. 


CONCLUSION OF LAW

1.  The March 2006 RO decision that continued to deny the 
Veteran's claim of entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.1100, 20.1105 (2009).

2.  The additional evidence presented since the March 2006 RO 
decision is new and material and the claim of entitlement to 
service connection for tinnitus is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving doubt in favor of the Veteran, service 
connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  (Regulations implementing the VCAA also include 
a new definition of new and material evidence.  The new 
definition applies only to claims to reopen filed on or after 
August 29, 2001 and, as the instant petition to reopen was 
filed in May 2007, applies here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  The record 
on appeal is sufficient to resolve the matter as to whether 
the claim should be reopened.  As this claim is, in fact, 
being reopened and service connection is being granted, any 
potential violation of the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (VCAA notice requirements 
with respect to reopening claims), is rendered moot.

II.	New and Material Evidence

A March 2006 RO rating decision continued to deny the 
Veteran's claim for service connection for tinnitus on the 
basis that noise exposure in service or tinnitus being 
incurred or aggravated by service was not shown and the 
evidence failed to show that this condition was related to 
his military service.  The Veteran was notified in writing of 
the RO's decision and did not appeal, and it became final.

The evidence of record at the time of the March 2006 RO 
rating decision included a DD Form 214 that showed that the 
Veteran was qualified as an expert with the M-16 and the hand 
grenade for which he received Expert Badges.  

An application for compensation showed that the Veteran 
previously filed a claim in June 1982 for defective hearing 
that began 1978.  Evidence associated with that claim is 
missing from the claims file.  In June 2001, it was noted 
that the Veteran's claims file was rebuilt and that his 
service treatment records were not available.  

Treatment records from Togus VA Medical Center (VAMC) dated 
from 2000 to 2004, included a January 2001 record that found 
that the Veteran's tinnitus was unchanged.  October 2001 
records noted that the Veteran was a construction worker.  

In August 2003, the RO denied service connection for tinnitus 
because there was insufficient evidence to concede or confirm 
a relationship to service.  

A January 2004 private audiological evaluation noted that the 
Veteran had constant high pitched ringing in his ears.  The 
Veteran reported that he was exposed to loud noise during 
target shooting in basic training and that his ear plugs did 
not fit well.  

In May 2004, a formal finding was issued regarding the 
unavailability of military service records.   

The March 2006 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the March 
2006 decision, which was the last final adjudication that 
disallowed the appellant's claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

An application to reopen the appellant's previously denied 
claim for tinnitus was received by the RO in May 2007.  The 
evidence added to the record since the March 2006 RO decision 
includes treatment records from Togus VAMC dated from 2004 to 
2007, a July 2007 hearing loss/tinnitus questionnaire, an 
October 2008 VA examination report, and a transcript from the 
February 2009 video conference hearing.   

On the July 2007 questionnaire, the Veteran reported that he 
was a waiter, farm helper, mason tender, and a dishwasher 
prior to entering service.  During service, he served as a 
substance abuse counselor.  After service, he was a 
counselor, carpenter, and landscaper.  He reported that he 
was exposed to noise from firing M-16's and M-60's at the 
firing range, while volunteering to discard excess 
ammunition, and from low flying F-14's.  He did not have 
noise exposure prior to or after service.  

On October 2008 VA examination, it was noted that the claims 
file was reviewed and that the Veteran's service treatment 
records were unavailable.  The Veteran reported that prior to 
service he did not have any problems with tinnitus.  He 
stated that his problems began in basic training in the 
service with exposure to M-16 training and hand grenade 
training.  He reported that after target practice, he would 
have about two hours of humming or ringing in his ears.  
Subsequently, he would notice this humming in both ears at 
bedtime.  After basic training, he had intermittent ringing 
in his ears.  He also reported that while he was a substance 
abuse counselor stationed in Germany, the noise of the F-14 
fighters and Mirage jets flying overhead hurt his ears.  He 
complained of this and was sent for hearing evaluations on 
three occasions in Frankford at which time he was told that 
he had hearing loss and tinnitus.  He continued to have 
intermittent tinnitus, which had progressed in intensity and 
frequency over the last 10 years.  He reported that he was 
given earplugs, but that they never fit tightly and he 
believed that they were not effective. After service, he had 
continued exposure to noise as a construction worker and 
using power equipment as a carpenter, and most of the time 
used some type of hearing protection.  He used a lawn mower 
and weed whackers with ear protections.  He worked in a mill 
as a laborer for a year.  

The examiner noted that there was no evidence to verify the 
Veteran's contentions of undergoing audio testing at 
Frankfort, Germany hospital three times with complaints of 
tinnitus, nor evidence showing that F-14's flew over where he 
was stationed.  There was no evidence that he was denied 
reenlistment to the Army in 1985, due to hearing.  The 
examiner noted that an August 2004 neuropsychology evaluation 
revealed that the Veteran had a history of numerous blows to 
the head due to professional hockey with loss of 
consciousness four to five times when he was in his early 
twenties.  In 2000, he had a serious snow-boarding accident 
with a loss of consciousness.  The examiner stated that she 
was unable to opine as to whether the Veteran's tinnitus was 
related to service, without resorting to mere speculation, 
because of the absence of records, which were particularly 
important in the Veteran's case because his exposure to loud 
noises gunfire/jets was somewhat limited when compared to 
other Veterans.      

At his February 2009 video conference hearing, the Veteran 
reported that he was exposed to noises at the firing range 
such as rifle fire and grenades.  He once volunteered to 
spend the remaining ammunition resulting in additional 
exposure to noise for two to three hours.  He thought that he 
was on the firing range about five times during active duty.  
He complained of buzzing in his ear and saw someone first in 
Dexheim, Germany and someone else later in Frankford, Germany 
in the spring of 1979.  He indicated that he was not provided 
an audiological evaluation at separation.  The ringing in his 
ears made it difficult for him to hear conversations.  

The Board finds that the evidence added to the record since 
the March 2006 RO decision is new, it tends to relate to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Since the previous denial was premised, in part, on a finding 
that there was no evidence of noise exposure in service or 
that the Veteran's tinnitus was incurred in or aggravated by 
military service, and the Veteran's reported noise exposure 
at least from training with M-16's and hand grenades (which 
was verified by his DD Form 214) and ringing in his ears in 
service during his October 2008 VA examination and February 
2009 video conference hearing, the new evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Thus, new and material evidence has been submitted.  The 
claim is reopened.

III.  Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As previously mentioned, during his October 2008 VA 
examination, the Veteran reported that prior to service he 
did not have any problems with tinnitus.  He stated that his 
problems began in basic training in the service with exposure 
to M-16 training and hand grenade training.  He reported that 
after target practice, he would have about two hours of 
humming or ringing in his ears.  Subsequently, he would 
notice this humming in both ears at bedtime.  After basic 
training, he had intermittent ringing in his ears.  He also 
reported that while he was a substance abuse counselor 
stationed in Germany, the noise of the F-14 fighters and 
Mirage jets flying overhead hurt his ears.  He complained of 
this and was sent for hearing evaluations on three occasions 
in Frankford where he was told that he had hearing loss and 
tinnitus.  He continued to have intermittent tinnitus, which 
had progressed in intensity and frequency over the last 10 
years.  He reported that he was given earplugs, but that they 
never fit tightly.  At his February 2009 video conference 
hearing, he again reported that he was exposed to noise at 
the firing range such as rifle fire and grenades.  He once 
volunteered to spend the remaining ammunition during which he 
was exposed to noise for an additional two to three hours.  
He thought that he was on the firing range about five times 
during active duty.  He complained of buzzing in his ear and 
saw someone first in Dexheim, Germany and someone else later 
in Frankford, Germany in the spring of 1979.  

Here, the Veteran is competent to testify as to what he 
perceives through his senses (such as a ringing in the ears).  
See Layno v. Brown, 6 Vet. App. 465 (1994).  He contends that 
he experienced ringing in his ears after firing weapons in 
service and that it has continued since service.  Giving the 
Veteran's contentions "due consideration", the Board finds 
that the Veteran is capable of providing a competent opinion 
as to when he began to experience ringing in his ears, and 
the length of time he has experienced these symptoms.  See 
38 U.S.C.A. § 1154(a).  Furthermore, his statements are 
credible and are entirely consistent with his with his DD 
Form 214 showing that he has been qualified as an expert with 
M-16's and hand grenades.  See 38 U.S.C.A. § 1154(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


The Board notes that on the October 2008 VA examiner reported 
the Veteran's history of in-service and post-service noise 
exposures as well as post service injuries, however, she 
indicated that she was unable to opine as to whether the 
Veteran's tinnitus was related to service, without resorting 
to mere speculation, essentially because there were no 
medical records to verify the Veteran's contentions.  There 
is no other medical evidence of record which addresses the 
etiology of the current tinnitus.

Overall, as the evidence of record reflects that the Veteran 
has a current diagnosis of tinnitus, that he has reported a 
continuity of symptomatology since service, that the October 
2008 VA examiner did not issue a negative opinion with regard 
to the possible relation between the Veteran's tinnitus and 
service but merely indicated she could not resolve the matter 
without resorting to speculation, and because the disability 
under consideration in this appeal is of the type that lends 
itself to lay observation, the Board finds that the evidence 
of record is in at least in equipoise as to whether or not 
the Veteran's claimed tinnitus had its onset while on active 
duty.

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board will grant the Veteran's claim of service 
connection for tinnitus.  


ORDER

New and material evidence having been received; the claim for 
service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


